Citation Nr: 0637961	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  96-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from July 1950 to July 1954.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied entitlement to a TDIU.  

The Board remanded the case in July 2003 and again in May 
2005.

In a written argument submitted directly to the Board in 
October 2006, the veteran's representative mentioned that the 
veteran's 30 percent rating for PTSD was too low and 
requested a higher schedular rating.  This is referred to the 
RO as a claim for an increased rating for PTSD. 


FINDINGS OF FACT

1.  The veteran has been granted service connection for the 
residuals of fracture to the pelvis, rated 40 percent 
disabling, post traumatic stress disorder (PTSD), rated 30 
percent disabling, the residuals of brain injury, manifested 
by headaches, rated 10 percent disabling, degenerative 
changes of the lumbar spine, rated 10 percent disabling, and 
stricture of the urethra, rated noncompensable.  He has a 
combined disability rating of 70 percent.

2.  The veteran reported that he completed high school and 
two years of college and has not worked full-time since 1978.   

3.  The competent medical evidence does show that the 
veteran's service-connected disabilities are of such severity 
as to preclude all forms of gainful employment.




CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his TDIU claim.  VA provided notice 
letters in May 2005 and in July 2006.  These letters informed 
the veteran of what evidence is needed to substantiate the 
claim, what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In this case, the Board did remand the case in 2003 
and 2005.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals of Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because TDIU is granted, the RO will 
issue a rating decision, implementing the Board's decision 
and assigning an effective date for TDIU.  The RO has already 
provided notice of the effective date provisions in its July 
2006 notice letter.  Thus, no unfair prejudice to the veteran 
will result from the Board's grant of TDIU at this time. 

TDIU

The veteran contends that service connected disabilities 
prevent him from engaging in any substantially gainful 
employment.

In December 1995, the RO denied TDIU and the veteran 
appealed.  Although the veteran had not yet made a formal 
TDIU claim at that time, in his quest for service connection 
for PTSD and other disorders, the RO inferred a claim of 
TDIU.  In July 2005, the veteran reported in a formal 
application for TDIU that he had not worked full time since 
1978 and that prior to 1978 he had earned no more than $7,000 
in one year.  He also reported that he had worked as a 
laborer and had two years of college, but no specialized 
training.  He reportedly stopped working because of pain, but 
did not elaborate.

Service connection is in effect for residuals of a pelvis 
fracture with limitation of motion of the hip, rated 40 
percent disabling since April 1978, PTSD rated 30 percent 
disabling since May 1993; residuals of brain injury, rated 10 
percent disabling since July 1991; and, lumbar spine 
degeneration, rated 10 percent disabling since December 1993.  
The combined service connection disability rating is 70 
percent effective from December 10, 1993.   

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  The provisions of § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
§ 4.16(a).  There must be a determination that the veteran's 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the 
veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment.  Id.

According to a September 2005 VA PTSD compensation 
examination report, the examiner assigned a Global Assessment 
of Functioning (GAF) score of 45 to 55.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, GAF scores of 41 through 50 are 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2006)].  The recent PTSD examiner reported that the veteran 
would have periods of even lower GAF score "when he has been 
actively psychotic."  Although non-service-connected mental 
disorder is also shown, the VA clinical psychologist 
concluded, "With specific reference to PTSD, I believe at 
this point he is moderately to seriously impaired secondary 
to that condition."  The psychologist listed PTSD as the 
first Axis I diagnosis, which denotes that PTSD is the most 
significant mental disorder.  

In September 2005, a VA medical doctor addressed the 
veteran's orthopedic disabilities and found that the lumbar 
spine disorder and the residuals of a pelvis fracture would 
preclude any employment that required standing.  The urologic 
and neurologic examinations of September 2005 were 
essentially negative.  

Thus, it appears that no medical professional has offered an 
opinion that addresses whether all service-connected 
disabilities would combine to produce unemployability.  
Rather, each has limited his/her opinion to his/her own 
medical specialty.   

The Board notes that the veteran did complete two years of 
college, which might suggest that he could qualify for 
sedentary work that would be compatible with his service-
connected orthopedic disabilities.  Nevertheless, his 
service-connected PTSD is of such severity that it is likely 
to preclude obtaining and retaining sedentary employment, 
even if located.  Nonservice-connected disabilities might 
also preclude working; however, the medical evidence strongly 
suggests that the veteran cannot work due to service-
connected disabilities and there is no medical opinion 
refuting the severity of the veteran's service-connected 
disabilities and their impact on his ability to work.

The law provides that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In this case, the Board finds that the evidence is favorable 
to the claim.  TDIU is therefore granted.  




ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


